Opinion filed January 11, 2018




                                       In The

        Eleventh Court of Appeals
                                    __________

                                 No. 11-17-00345-CV
                                     __________

                          MONTIE PITTS, Appellant
                                         V.
 ARMC, L.P. D/B/A ABILENE REGIONAL MEDICAL CENTER,
                        Appellee


                 On Appeal from the County Court at Law No. 2
                             Taylor County, Texas
                         Trial Court Cause No. 6362


                      MEMORANDUM OPINION
      Appellant, Montie Pitts, filed a notice of appeal from a default judgment
signed by the trial court on October 20, 2017. We dismiss the appeal.
      Our records reflect that the motion for new trial and the notice of appeal were
filed in the county clerk’s office on December 14, 2017, which was fifty-five days
after the date that the trial court signed the judgment. The motion for new trial was
therefore late. See TEX. R. CIV. P. 329b(a). Absent a timely filed motion for new
trial, the notice of appeal1 was due to be filed on November 20, 2017, thirty days
after the judgment was signed or, at the very latest, December 5, 2017, the next
business day after a fifteen-day extension. See TEX. R. APP. P. 4.1, 26.1, 26.3.
Because Appellant did not file a notice of appeal until December 14, 2017, the notice
of appeal was untimely. Absent a timely notice of appeal, this court is without
jurisdiction to consider this appeal. See Wilkins v. Methodist Health Care Sys., 160
S.W.3d 559, 564 (Tex. 2005); Garza v. Hibernia Nat’l Bank, 227 S.W.3d 233 (Tex.
App.—Houston [1st Dist.] 2007, no pet.); see also Verburgt v. Dorner, 959 S.W.2d
615, 617 (Tex. 1997).
        Upon docketing this appeal, the clerk of this court wrote the parties and
informed them that the motion for new trial and the notice of appeal appear to have
been untimely filed. We requested that Appellant respond on or before December
29, 2017, and show grounds to continue the appeal. See TEX. R. APP. P. 42.3. The
clerk of this court telephoned Appellant’s counsel on January 2, 2018, to inquire
about the past due response and was informed that a response would be filed the
following day. Appellant still has not filed a response.
        Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3(c).


                                                                 PER CURIAM


January 11, 2018
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.2


        1
        We note that the notice of appeal filed by Appellant was not a notice of restricted appeal. See
TEX. R. APP. P. 25.1(d)(7).
        2
        Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas, sitting by
assignment.

                                                    2